                              Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 1 of 28




              l   DAVID         B. CASSELMAN           (Bar No.    81657)

              2   DAdV@73y\;a7PBroaurpNcoo.ml25163)
              3   KIT!'cS.asCseOlmMEanRlaw(farrOul'ro.c02m40847)
              4                   ,com
                  CAksscS!cLasselNmaLnAlaWwgGroRuOp
                  5567 Reseda Boulevard,     Suite 330
              5   Tarzana, California   91356
                  Telephone:    (818) 609-2300
              6   Facsu'nile: (818) 345-0162

              7   FRANK          M. PITRE     (Bar No. 100077)
                    FPitre@cpmlegal.com
              8   J'[JLIE      L. FIEBER     (Bar No. 202857)

              9   CO'T'eCbHEe"!?cPmIlT?EaL&c0mMcCARTHYLLP
                  840 Malcolm    Road, Suite 200
             10   Burlingame,   CA 94010
                  Telephone:   (650) 697-6000
             11   Facsu'nile: (650) 697-0577

    S- E          Attorneys   for Defendant         and Counterclaimant
o   tt)CTI        The Gorilla   Foundation         and Defendant    Dr.
     O<           Francine Patterson
     ez
     <,
    ,O
      JL
     :)J
      O<                                           UNITED         ST ATES   DISTRICT         COURT
      aiO


                          NORTHERN            DISTRICT       OF CALIFORNIA,            SAN    FRANCISCO         DIVISION



             17
                  ZOOLOGICAI,         SOCIETY    OF                             CASE   N0.   4:18-cv-06529     (RS)
             18   CINCINNATI,        D/B/A  CINCINNATI              ZOO
                  & BOTANICAI,         GARDEN,    an Ohio           non-        MEMORANDUM        OF POINTS   AND
             19   profit Corporation,                                           AUTHORITIES     OF DEFENDANTS                  IN
                                                                                OPPOSITION    TO MOTION     FOR
             20                      Plaintiff,                                 SUMMARY     JUDGMENT;

             21                VS.                                              DECLARATIONS           OF DR.    DAVID
                                                                                SHIELDS.   M.D..     PIERRE
             22   THE GORILLA       FOUNDATION,     a
                  California Corporation; and FRANCINE
             23   PATTERSON,                                                    CHRISTA    NUNES.  PH.D..        AND
                                                                                DAVID   B. CASSELMAN
             24                      Defendants.
                                                                                Hearing    date: January 3, 2019
             25                                                                 Time:            I :30 p.m.
                                                                                Courtroom:       3
             26                                                                 Judge:           Hon. Richard  Seeborg

             27

             28
                  1110699.1
                                                                            1                                         4:18-CV-06529
                     MEMORANDUM            OF POINTS   AND   AUTHORITIES    OF DEFENDANTS      IN OPPOSITION    TO MOTION      FOR
                                                                 SUMMARY     JUDGMENT
          Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 2 of 28




                                                    TABLE        OF CONTENTS




                                                                                                                                     !!!g!!i




     INTRODUCTION

     FACTUAL        BACKGROUND

     LEGAL     DISCUSSION.

                      SUMMARY         JUDGMENT  IS IMPROPER    WHERE                          AFFIRMATIVE
                      DEFENSES       ARE SUPPORTED    BY EVIDENCE

                      THE AFFIRMATIVE   DEFENSE                        OF ILLEGALITY          PREVENTS
                      SUMMARY    JUDGMENT

                              Unlawful       Contractual         Conditions     Are Void.

                              Pursuant to California  and Federal Law, It is Unlawful                      to    Harm
                              Any Animal,  Especially   an Endangered  Species.
14
                              1.          California      Law.

                                          Federal      Law
16
                              Pursuant to Public Policy,               It is Unlawful   to Harm    an Animal,
17                            Especially an Endangered                 Species

                                          California      Public    Policy

                                          Ohio Public        Policy.

20                                        Federal      Public    Policy

21                    D.      The CZBG Requested Transfer of Ndume is Unlawful      Since it
                              Violates Express Provisions of Law and is Against Public Policy..............                                16
22
             III.     THE AFFIRMATIVE    DEFENSE                       OF IMPRACTICABILITY                    PREVENTS
23                    SUMMARY    JUDGMENT

24                    A.      ImpracticabilityDischargesaContractualDutyofaParty.........................20

25                    B.      Enforcing       the Contract         as Requested     by CZBG     is Impracticable................21


26           IV.      THE COURT          SHOULD          ALLOW  DEFENDANTS                   TO CONDUCT
                      DISCOVERY          UNDER          FRCP RULE 56(D)
27
     CONCLUSION.
28

     l l 10699.1                                     1                                                        4: 18-CV-06529
         MEMORAND{7M       OF POINTS AND AUTHORITIES OF DEFENDANTS                          IN OPPOSITION TO MOTION FOR
                                             SUMMARY JUDGMENT
                 Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 3 of 28




                                                       TABLE     OF AUTHORITIES




         CASES

         Altschul      v. Sayble
                     (1978) 83 Cal.App.3d            153, 161-162

         Animal Legal Defense Fund v. California Exposition & State Fairs
                     (2015)   239 Cal.App.4th         1286, 1290

    10   Burlington Northern Santa Fe R. Co. v. Assiniboine and Sioux Tribes ofFortPeck
                     Reservation
                     (9th Cir. 2003) 323 F.3d 767, 773                                                ..            .     . 23, 24

    12   Center for Biological Diversity v. Norton
o
                     (D. Ariz.   2003)    304 F.Supp.2d        1174, 1178

         City of Vernon v. City of Los Angeles
                     (1955)   45 Cal.2d      710, 719-720                                                                           .20

         Fouke       Co. v. Brown
                     (E.D. Cal. 1979)      463 F.Supp.      1142, 1144
    16
0        Jackson       v. Rogers & Wells
    17               (1989) 210 Cal.App.3d            336, 349-350

         Kashani       v. Tsann Kuen China Enterprise               Co.
                     (2004)118   Cal.App.4th 531, 540

         Martinez       v. Robledo
    20               (2012) 210 Cal.App.4th           384, 392                                                                12, 14

    21   Maudlin v. Pacific Decision Sciences Corp.
                     (2006)   137 Cal.App.4th         1001, 1017, fn. 6
    22
         McCollough   v. Johnson, Rodenberg & Lauinger
    23          (D. Mont. 2008) 587 F.Supp.2d 1170, 1176

    24   Mineral       Park Land Co. v. Howard
                     (1916), supra, 172 Cal. 289, 293, 156 P. 458, L.R.A.1916E,               l...............................21
    25
         State of Cal., on Behalf of California Dept. of Toxic Substances Control v.
    26               Campbell
                     (9th Cir. 1998) 138 F.3d 772, 779
    27
         Tatum v. City and County of San Francisco
    28               (9th Cir. 2006) 441 F.3d 1090, 1100                                                                             22

         1110699.1                                                    11                                           4: l8-CV-06529
           MEMORANDUM            OF POINTS     AND    AUTHORITIES     OF DEFENDANTS   IN OPPOSITION        TO MOTION               FOR
                                                          SUMMARY      JUDGMENT
                Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 4 of 28




         Velsicol       Corporation         v. Hyman
                      (D.Colo.l961)         103 F. Supp.    363,   366




         STATUTES

         16 USCA          1531(c)

         16 USCA          1538

         Ca. Penal        Code      §§ 596-600

         California       Civil     Code     §1441

         California       Civil     Code     §1667                                                                   11, 14

         Federal       Rule    of Civil     Procedure    Rule   56(d)                                                paSSlln


         Ohio      Revised        Code,    §959.131

         Ohio      Revised        Code,    §959.99(e)

o
         Pen.   Code,         §§ 597,     597t




o




    20

    21

    22

    23

    24

    25

    26

    27

    28

         1110699.1                                                       111                                 4: 18-CV-06529
           MEMORAND{nVI             OF POINTS     AND   AUTHORITIES      OF DEFENDANTS   IN OPPOSITION   TO MOTION     FOR
                                                            S{JMMARY       JUDGMENT
                   Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 5 of 28




     1                                 MEMORANDUM                        OF POINTS                 AND       AUTHORITIES

     2
                                                                        INTRODUCTION
     3

     4                Plaintiff       Cincinnati        Zoo      &      Botanical             Garden       (CZBG)        asks this           Court      to rush       to

     5   judgment,          filing     a motion        for sui'nu'nary judgment                   mere      days after         Defendants,            The Gorilla

     6   Foundation            and Dr. Penny            Patterson         (TGF),          appeared         and filed     their     Answer.            Despite       the

     7   glaring       fact that no discovery                  has been conducted                  and the parties             have     not even held             their

     8   Rule        26 conference,           CZBG         seeks to secure judgment                        in the hopes         that a quick            ruling     will

     9   preclude        TGF         from    being    able to defend            itself.

    10
                      The      CZBG          motion      claims         that    pursuant          to      an agreement,            and       as the       owner         of
    11
         Ndume,          it has the unrestricted                right     to transfer           Ndume        to     CZBG.l         Their       perception          and
    12
o
         legal       premise      are that Ndume               is a piece        of property,             nothing      more.       Thus,       they      should      be
    13
         able to treat him             any way they wish,                because          ownership         is all that matters.
    14

    15                TGF      fundamentally            disputes        this premise.             Ndume        is not an inanimate                  object.      He is

    16   an intelJigent,             sentient     being,       with     remarkable              comprehension             skills       and self        awareness.
o
    17   As such, this            Opposition          essentially        begins      where         the moving           papers        left   off,    filling     in the

    18   important          details     which        CZBG      intentionally          omitted,         which        preclude       summary           judgment.

    19
                      As asserted           in the TGF          answer,        and particularly              in their     Affirmative               Defenses,       the
    20
         reality      of the situation           is that       given     his unique             history     and health           conditions,          the transfer
    21
         CZBG          seeks will       harm     Ndume          physically,         emotionally,             and could         very      easily      be the direct
    22

    23

    24

    25   I Remarkably,            CZBG        applauds       (in Fn. 6) the hearsay                assertions       of PETA        criticizing        TGF care of
         Ndume.         At the same time, CZBG                  conveniently          fails to mention              that in the 2015 Agreement,                   upon
    26   which        it bases its entire            action,    CZBG           expressly         admitted         inspecting       the TGF           premises       and
         Ndume,        concluding           that " 'Ndume'       appears to be in good physical                      and mental          condition."           (Doc#l-
    27
         3, p. 2)

    28
         1110699.1
                                                                                          2                                                          4:18-CV-06529
           MEMORANDUM                  OF POINTS       AND     AUTHORTTIES            OF DEFENDANTS                 IN OPPOSITION             TO MOTION           FOR
                                                                   SUMMARY             JUDGMENT
                  Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 6 of 28




         cause of his premature                   death.2


                     Indeed,      Ndume           was transferred          away from        CZBG          (and another        zoo) at ten years of

         age because he was uniquely                        ill-suited     to the constant           stresses attendant           to the public                life

         of     a zoo     gorilla.           In     these   zoos,      Ndume         developed           serious      physical,       behavioral              and

         emotional       problems.            They manifested              themselves           in a rather      obvious     way.      Ndume         would

         repeatedly       throw       his own feces and regurgitated                      food at zoo keepers and patrons.


                     Keepers       also found          it difficult      to fit him in with          other gorillas,         who inflicted          serious


         bite     injuries.        Attempts           to integrate         him     into    the available           gorilla     populations           failed,

         leaving      him isolated.               At the same time, Ndume                 also developed           serious physical           problems.

         At CZBG,             he was diagnosed              with      a forin     of colitis,     many      Strongyloides           infections,          and      a


         permanent            parasitic      infection       called      Balantidium        coli.        Given     his terrible       history       in    both
o

    13   public      zoos, CZBG             transferred      him to TGF.


                     These       zoo-caused           physical        and emotional         problems          were      effectively       solved          upon
    15
         his arrival      at the (non-public)               TGF sanctuary.              Indeed,     Ndume        thrived     at TGF for 27-years,

         bonding       emotionally            with    his caregivers,           and acquiring           the characteristics         and    norms          of    an
    17
         enculturated           gorilla,      such as using            a toilet     by himself,           listening     to music        and routinely

         communicating              with     humans.


    20               Yet, even after decades of peaceful                          existence,      Ndume,         now an elderly           gorilla        at    age


         37, still      responds           poorly     to strangers         approaching            him     - which       would       again     become              a


    22   serious problem             should         he be forced         once again to live in a public                 zoo envirorunent.                Even

    23   so, despite          multiple       requests       to address          and try to resolve          these issues, CZBG                refused            to

    24   even discuss them,                 as reflected      by the letter          exchanges          attached      to the complaint,             and the




    26   2 Even   if the Court were to ignore the fact that Ndume is not a box, painting, or sculpture,
         following the CZBG "property"      analysis, it would defeat the entire purpose of the contract (to
    27
         provide the best care possible for Ndume) to effectively destroy the property itself.
    28
         1110699.1
                                                                                    3                                                      4:18-CV-06529
           MEMORANDUM                OF POINTS        AND    AUTHORITIES           OF DEFENDANTS              IN OPPOSITION         TO MOTION            FOR
                                                                 SUMMARY            JUDGMENT
                            Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 7 of 28




             I   sudden        filing       of the       complaint.3

             2
                              Transferring               Ndume              to      CZBG           as requested                is problematic                  due      to     a number                 of
             3
                 factors       including:             his     advanced              age of 37, his three                   prior        transfers,          his     family          history,        his
             4
                 Balantidium               coli      infection,           the risks         associated            with     moving             him      from        a private             sanctuary
             5
                 where        he has thrived,                 to a public              zoo       environment              where          he fared           extremely              poorly,          and
             6
                 moving            from       a highly          enculturated                environment              to an public                zoo     environment,                     where      he
             7
                 will     be removed                 from       his    27 year            family         of human              caregivers,            to be forced              to somehow
             8
                 bond       with     a strange          population                 of gorillas.
             9

            10                Emotionally,                  the       stress        and      anxiety            arising         from          such      a transfer                 under         these

            11   circumstances                 would          be extreme,               and       akin     to     a child            being     taken        away         from            his    or her

            12   family,        and       placed         in       an unknown                 and     perceived             hostile           environment.                 Physically,               the
o   (t)CD

            13   inevitable          stress         and anxiety             will     very       likely     trigger        a Balantidium                 coli       outbreak,             and could

            14   easily       result          in     sudden,          extreme             and      potentially             disastrous               consequences                   for         Ndume,

            15   including           his death.

            16
                             As      set forth           herein,          TGF         and       independent,              world-renown                  experts          have            expressed
            17
                 their      opinions          that     the transfer                CZBG         seeks      under         the     curently            known          circumstances                  will
            18
                 physically             and        emotionally             harm        Ndume,            and     could         result        in his     death.           To        be perfectly
            19
                 clear,      TGF        believes         that      this     is the core            issue        in the CaSe."            Even         so, CZBG                downplays              (or
            20

            21
                 3 Shortly         thereafter,         when        TGF           sought     basic        Rule     56(d)        discovery            to explore         the alleged               CZBG
            22   plans      for Ndume,              the request         was summarily                denied.         So, on one hand,                  CZBG          blames         TGF          for his
                 current,      temporary              isolation           after     Koko's         recent       death,         but     refuses       to provide              any     information
            23
                 about whether,               once again,          they will          try to integrate            him (despite               his age limitations)               or isolate          him
                 in their public           zoo.       The primary                difference        is, at TGF         he would           remain        with        the human              caregivers
            24
                 who      have been there               every         day of his life              for the past 27 years,                    with     no public         exposure.                CZBG
            25   cannot      offer      any similar           compensation.

                 4      CZBG        intentionally             frames         this     dispute       as contractual               based         upon     the 2015             Agreement.                 In
            26
                 reality,      the contract            is secondary,                at best.        The 2015          Agreement,               which        voided           all prior          Ndume
            27   agreements             upon        execution,         may be unilaterally                  cancelled           by either           party      by giving           the other         30-
                 days written             notice.       (Doc#l-3,              p. 4)       This     is likely        why        CZBG          rushed        into     litigation           before     the
            28   (footnote          continued)
                 1110699.1                                                                                                                                                         4: 18-CV-06529
                                                                               4
                     MEMORANDUM                     OF POINTS AND AUTHORITIES OF DEFENDANTS                                                  IN OPPOSITION TO MOTION FOR
                                                                      S{TMMARY .J'[JDGMENT
                   Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 8 of 28




         willfully         ignores)         the serious           risks     they     seek to create                      for Ndume.                  In treating            him         as an

         object,     CZBG           claims      that it can do whatever                         it wants          with        Ndume,              including        kill     him.



                     But       Ndume          is no ordinary              chattel.         He is an animal,                           an endangered                 species          and a

         sentient         being.       As      such,       California,           Ohio       and Federal                   law         prohibit        anyone           -     especially

         CZBG         -    from       harming            him.       The         bottom          line           is that        this        Court      should        not       order        the

         transfer         of    Ndume              as requested             by       CZBG,                if     doing          so         will     harm          him,        in     direct

         contravention              of the intent          of the parties,           the law and public                          policy.



                     The       two       TGF        affirmative            defenses             (and            Counterclaim)                     explain         why        CZBG             is

    10   legally     prohibited             from        harming        Ndume         through              its proposed                transfer.         The moving                 papers

         completely            ignore         these       affirmative            defenses,             and         glibly        ask         the     Court        to       dismiss        the

         Counterclaim,              without         evidence           or basis.        While             CZBG           is not obligated                   to negate         the TGF
o

         affirmative           defenses            in    movtng           for    summary               judgment,                     an     affirmative                defense           will

         prevent          summary              judgment             where          each             element              of     the         defense         is    supported                by

         evidence.

    16
                     Both       affirmative              defenses          are     fully            supported             by         the      evidence           offered           in    this

         Opposition.            First,       the TGF            affirmative          defense           of illegality                 prevents          summary              judgment.

         That      defense         relies     upon       the law which               provides              that       if the fulfillment                 of a condition                  in a

         contract         is unlawful,             the contract           is void.          A contract                   is unlawful                if it is contrary                   to an
    20
         express       provision            of law or the policy                 of express               law.         California                 and Ohio        law       and public
    21
         policy      prohibit         anyone            from     harming          an animal.                    Federal          law        and public            policy       prohibit
    22
         anyone       from      harming            an engendered                species.
    23

    24               TGF        offers         compelling              evidence            in       the         attached             Shields,         Courage,               Thivillon,

    25   Patterson          and      Nunes          declarations,               individually                    and      collectively                establishing              that       the

    26
         parties     had       even         seriously          begun      implementing                 the        required                conflict-resolution                procedures
    27
         required      by Paragraph            12 of the Agreement.                  (Doc#l-3,                 p. 4)

    28
         1110699.1
                                                                                                5                                                                         4:18-CV-06529
           MEMORAND{JM                 OF POINTS           AND     AUTHORITIES              OF DEFENDANTS                        IN OPPOSITION                   TO MOTION              FOR
                                                                       SUMMARY               JtJDGMENT
              Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 9 of 28




    requested           CZBG           transfer          will          harm,        and         could       even       kill      Ndume.                 As     such,        as a matter              of

    law,      the proposed              transfer            (to the extent                  it arises           from       the contract)                   would        be unlawful,                 as

    explained          in the Declarations                         provided,              and summarized                       below:



                 a     Dr.      Cmista Nunes,                      Ph.D.,          the Associate                   Director            of Research                 and      Care        for    TGF

    provides          the medical              records             for Ndume                maintained               by TGF,             received              from        CZBG          and the

    Brookfield             Zoo,       where        he was              kept        for     the first         10 years             of his        life.        These         records            reveal

    his serious           medical            conditions,               poor        health          and serious                emotional            problems                while        living       in

    these       public         facilities.             She          also       sets        forth         additional             risk     factors             from        public         records,

    which        further        explain         why          transferring                 Ndume            would         be dangerous                      for him,          including            the

    fact      that    the     Association                   of     Zoos        &      Aquariums                    (AZA)          (of      which             CZBG           is a member)

    documented               problems           with             gorillas       even            younger         than     Ndume               dying           in transport           or shortly

o
    after.      They         have     no experience                     transferring               a captive-born                     male      gorilla         of his age.



                 a       Board         Certified             gastroenterologist                          (and      Stanford             professor)              Dr.        David        Shields,

    M.D.,       who       has treated             both           San Francisco                   Zoo       and TGF              gorillas        for        gastrointestinal                issues,

    explains          from        a medical                perspective,                   that     the      stresses            involved              in     the      proposed             CZBG
0

    transfer         could      very      likely       trigger              a severe            and sudden             Balantidium                    coli     outbreak            in Ndume,

    which        could       result      in his death.



                 a     Pierre        Thivillon,             a French            Zoo         Director            and Gorilla              expert            explains         that    given         his

    44-years          of experience                raising             gorillas           and the known                       factors        documented                    by the medical

    records          of Ndume,           the proposed                    CZBG              transfer         will     likely           cause      Ndume              such      severe           stress

    that     he will        likely     suffer         an acute              attack         of Balantidium                     coli,     which           could       be fatal.



                       Amos           Courage,              Director            of Overseas                  Projects            for     the     Aspinall             Foundation                 - an

    organization              with      some          of         the    most        comprehensive                      gorilla          knowledge                   and     experience               in

    the      world      - explains             that      gorillas            carrying              the     Balantidium                  coli     parasite            (such         as Ndume)

    are      particularly            at risk          for        severe         health            consequences                    from         that        infection.              He      further

    explains         how       the Aspinall                 Foundation                   lost    a gorilla          due to a Balantidium                            coli    outbreak,            and

    1110699.1                                                                                       6                                                                         4:18-CV-06529
      MEMORAND{JM                    OF POINTS              AND        AUTHORITIES                  OF DEFENDANTS                       IN OPPOSITION                 TO MOTION                FOR
                                                                           SUMMARY                   JUDGMENT
                 Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 10 of 28




     1   how      it is one of the main                causes of death for one group                                       of gorillas.

     2
                             Dr. Penny           Paterson,        Ph.D.,            who         is the TGF                founder,          renown           for her interspecies
     3
         communication                    research            with          Koko,              the        primary            caregiver                for         Ndume           and      an
     4
         acknowledged                  gorilla      expert,          explains         the         close,          family       bonds              between            Ndume        and his
     5
         caregivers,            developed          over 27-years.                   She further                  explains       the enculturated                     environment            in
     6
         which         Ndume           has lived        and thrived                 for        nearly        three        decades,            and how             transferring           him
     7
         back        to a public         zoo environment                     will     cause him                   immense            fear and stress and as a result
     8
         could        cause his death.
     9

    10                 The      TGF          affiri'native           defense              of     impracticability                     similarly              prevents            summary

    11   judgment.             That     defense       provides              that a contractual                     condition          that is impracticable                      need not

    12   be perfotmed.                   A       condition           becomes              impracticable                    when         it    can          only      be    done       at an
o

    13   excessive             and     unreasonable             cost.          Here            the        cost     of transferring                   Ndume              in the    manner

    14   requested             by     CZBG,          which           will      cause             him        to      suffer        emotionally,                    and      as a direct

    15   consequence,                may well        result      in his death,                  clearly          falls    into the category                     of an excessive            an

    16   unreasonable                cost, making            it impracticable."

    17
                       Given         that transferring           Ndume              as CZBG                 proposes           will         injure        him      in contravention
    18
         of law,        TGF         respectfully       requests             that the CZBG                        motion       be denied              in its entirety.             Indeed,
    29
         CZBG          chose         not to address           these central                issues           in its moving              papers,             despite        attaching       the
    20
         TGF         letters    and ignoring           the TGF              Rule      56(d)              request         to put the instant                 motion         off calendar
    21
         to permit             fundamental            discovery              into         how            CZBG            proposed            to    avoid          the     precise       risks
    22

    23

    24
         5The        shocking         aspect of this entire proceeding                           is that there are only two possibilities.                                   One is that
         CZBG          is :[ully aware of the extreme                       risks their proposed                     transfer        will     create for Ndume...but                     they
    25   simply        do not care.              The other           possibility           is that while                  CZBG         claims             that it is a world-class
         facility,      with expertise           in gorillas,        their transfers,                and what is best for Ndume,                              they actually         did not
    26   realize the life-threatening                 consequences                  of their proposed                     actions.      Either way, they should not be
         entitled, by malice or neglect,                      to secure an order from this Court which                                             will     likely      become a death
    27
         sentence for Ndume.

    28

         1110699. l
                                                                                                     7                                                                     4:18-CV-06529
           MEMORANDUM                   OF POINTS        AND         AUTHORITIES                  OF DEFENDANTS                      IN OPPOSITION                 TO MOTION          FOR
                                                                         S{TMMARY                  JUDGMENT
                Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 11 of 28




         established          by the attached             declarations.        CZBG          refused      to continue         the motion         or    even


         discuss the issues with             TGF.


                      Significantly,       given         the CZBG         refusal       to disclose     their plans for Ndume,               assuming

         he would         even survive           their    requested        transfer,      he could       be exposed          to even greater           risks

         than     TGF      currently       knows.           For    example,         depending          on how        CZBG       intends      to house,

         integrate       and/or    display        Ndume,          their   actions        may well       result      in additional,       even greater

         stressors       than     are now         known,       which        could        actually     increase       the likelihood         of    severe,


         potentially        fatal consequences              for him.


                      In any event, if, despite the evidence                     provided           in opposition,      the Court        is inclined         to

         grant this CZBG               motion,      pursuant        to Rule     56(d)       of the Federal           Rules    of Civil      Procedure,

         TGF requests           that it be allowed            to conduct         discovery          in order to present the full             spectrum
o

         of hann         that is likely      to befall            Ndume       from       the seriously        ill-conceived          CZBG        plan        to

         transfer      him.     This is only             fair, since TGF        requested           this infon'nation        from    CZBG,            before

         and after this motion             was filed,        and the zoo had repeatedly                   refused      to provide     it.

    16
o                                                          FACTUAL             BACKGROUND
    17

                     Ndume        is a 37-year            old male        Western        Lowland         Gorilla,     born    in 1981       at CZBG.

         (Doc#l-3, pp. 2-3; Nunes Dec., ?6)                                  To date, Ndume has been transfetred between
    20   facilities three times. (Nunes Dec., $6) CZBG first transferred Ndume to the Brookfield
    21   Zoo in Chicago. (Nunes Dec., $6) Brookfield later transferred him back to CZBG. (Nunes
    22   Dec., ?6) Finally, CZBG transfetred Ndume to TGF in 1991. (Nunes Dec., 76)
    23
                     Ndume fared poorly while in the prior Zoos. (Nunes Dec., $}7-15) He suffered
    24
         from projectile vomiting.                       (Nunes Dec., $10) He repeatedly threw his own feces and
    25
         regurgitated food at zoo staff and the public.6 (Nunes Dec., $11, 14) CZBG admits that
    26

    27
         6 This      is particularly     a problem         since humans may contract Balantidium                         coli from being exposed
    28   (footnote       continued)
         1110699.1
                                                                                    8                                                    4:18-CV-06529
           MEMORAND{JM             OF POINTS        AND     AUTHORITIES             OF DEFENDANTS           IN OPPOSITION        TO MOTION             FOR
                                                                SUMMARY              JUDGA4ENT
                    Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 12 of 28




         1   Ndume        "developed          a throwing             behavior"       in    his   early        years.        (Doc#l-8,          p.    3) Ndume

         2   suffered      from      health      issues       such     as colitis         and many            Strongyloides            infections.         (Nunes

         3   Dec., $7) Ndume further acquired a permanent parasitic condition that infects gorillas
         4   called Balantidium coli. (Nunes Dec., 78)
         5
                        Ndume       was also unable              to coexist       peacefully          with      other     zoo gorillas.        (Nunes       Dec.,
         6
             $9) Ndume sustained numerous bites and wounds in altercations with other gorillas.
         7
             (Nunes Dec., $79, 13) As a result of his problems, Ndume was isolated from other gorillas
         8
             and lived alone. (Nunes Dec., $$13-14, 41)
         9

        10              CZBG        loaned       Ndume           to    TGF        pursuant       to      a 1991           written       agreement           (1991

    o        Agreement).            (Doc#l-3)            Once     at the TGF          sanctuary,             Ndume         thrived.       (Patterson        Dec.,


o
             $$5-7) While at TGF, Ndume was not on public display like the prior zoos. (Patterson
             Dec., $5(a)) Rather, his life is one of play and enrichment. (Patterson Dec., $} 5-7) The
             stress     behaviors      Ndume            manifested        in the two         prior       zoo      environments            ceased       while       at

             TGF. (Patterson Dec., $5(d)) The Balantidium coli subsided while at TGF and was not a
             problem.       (Patterson          Dec.,     }5d)        However,       to this     day Ndume                 reacts     poorly        to unknown

             people approachhis enclosure. (Nunes Dec., 745, PattersonDec., ?6(C))
        18
                        Ndume has now been at TGF for 27 years. (Patterson Dec., 'ff5) During this time,
        19
             he has bonded           with     his human           caregivers        and become               enculturated,           meaning        that   he has
        20
             gradually acquired the characteristics and norms of human culture. (PattersonDec., }'175-7)
        21
             For    example,        Ndume        communicates             with      humans       via     vocalizations,              natural    gestures         and
        22
             some     ASL      signs    (sign     language),           uses      one of several          toilets         available      to him,        listens     to
        23
             music,     celebrates      birthdays          and holidays           (and     receives          gifts)     and listens       to books         read to
        24
             him (and responds to the stories). (Patterson Dec., '['lJ6-8) He also spends his time
        25
             engaging in a variety of stimulating enrichment activities. (PattersonDec., $76-7)
        26

        27
             to the feces of an infected           gorilla.

        28

             1110699.1                                                               9                                                              4:18-CV-06529
              MEMORAND{JM              OF POINTS        AND      AUTHORITIES         OF DEFENDANTS                    IN OPPOSITION       TO MOTION          FOR
                                                                     SUMMARY          JUDGMENT
              Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 13 of 28




                  In or around            2015,       CZBG        and TGF            executed       a new         agreement             (2015      Agreement)

     concerning           Ndume.          (Doc#l-3)            The 2015          Agreement           "supersede[d]                and ma[de]           void"     any

     and all prior             agreements.            (Doc#l-3,         p. 4)    CZBG           recognized          in the 2015             Agreement           that,

     as the        owner         of    Ndume,          it was        responsible          for    making           sure     that     its     care     of     Ndume

     complied           with     "laws     governing          primates...."            (Doc#l-3,          p. 2)     CZBG          further        confirmed         (in

     the agreement)               that Ndume           was "in       good physical              and mental         condition."            (Doc#l-3,            p. 2)



                  The      2015        Agreement             required          the     parties      themselves              to     be     "responsible             for

     resolving          any conflicts"           arising      from      the agreement.             (Doc#l-3,          p. 4)       The 2015          Agreement

     gave        TGF      the right        to terminate           the    agreement,             providing          that    "the     Gorilla         Foundation
10
     shall       have    the option          of terminating             this    agreement           by giving             the other         30 days         written

     notice."          (Doc#l-3,         p. 4)


                  The 2015            Agreement         allowed         the Gorilla        Species         Survival        Plan (GSSP)               and CZBG

     to transfer         Ndume           upon     the death          of Koko.          (Doc#l,        Ex B, p.l)             Koko         died     on June 19,

     2018. (Patterson Dec., $8(b)) The GSSP advised TGF that it intended to transfer Ndume
16   to CZBG.            (Doc#l-4,         p. 2)



                  Pursuant          to the conflict           resolution        portions         of the 2015             Agreement,             TGF       engaged

     CZBG          and      the       GSSP       in    a dialogue          to        discuss      their     proposed             transfer        and      to    learn

     additional          information            concerning           the transfer         to CZBG.                (Doc#l-6,          #1-8,       #1-9)         CZBG
20
     flatly      refused        to disclose       its plans       to TGF,            and immediately               filed    the instant            action      rather
21
     than continue              discussions.          (Doc#l-8)
22

23                                                             LEGAL            DISCUSSION

24
                  SUMMARY                JUDGMENT    IS IMPROPER    WHERE                                            AFFIRMATIVE
25                DEFENSES               ARE SUPPORTED     BY EVIDENCE.

26                "A    plaintiff        moving        for    summary           judgment           is not    obligated            to negate          affirmative

27   defenses, but an affirmative                              defense will               negate summary                    iudgment               where        each

28   element of the affirmative                              defense is supported                    by summary                   iudgment             evidence.
     1110699.1
                                                                                     J0                                                            4: 18-CV-06529
       A/IEMORANDUM                 OF POINTS         AND    AUTHORITIES             OF DEFENDANTS                IN OPPOSITION             TO MOTION           FOR
                                                                 SUMMARY              J[JDGMENT
                          Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 14 of 28




             1   McCollough              v. Johnson,          Rodertberg          & Lauinger            (D.     Mont.         2008)       587 F.Supp.2d             1170,

             2   1176;       Velsicol     Corporation           v. Hyman           (D.Colo.l961)              103 F. Supp.            363, 366 ["A            plaintiffs

             3   motion        for   summary          judgment            must       be     denied       if     affirmative           defenses        raise     matters,

             4   which,       if proven,      may possibly              preclude         a judgment           in favor       of the plaintiff         as a matter          of

             5   law..."]7

             6
                             Since      TGF    offers        evidence          supporting         each element              of the affirmative             defenses        of
             7
                 illegality and impracticability pled in their Answer (Doc#l8, $'q83, 84), surninary judgment
             8
                 is improper
             9

            10   II.         THE AFFIRMATIVE                          DEFENSE               OF ILLEGALITY                      PREVENTS                 SUMMARY
                             JUDGMENT.
    o


                             A.          Unlawful           Contractual           Conditions          Are      Void.

o   (f)at


                             As California          Civil     Code       §1441      explains,        a contractual            condition       which      is unlawful

                 is void:8
    :)J
    C)C




                             "IMPOSSIBLE                OR      UNLAWF{JL                 CONDITIONS                   VOID.         A    condition        in a
    Lit

o                            contract,      the     fulfillment           of    which       is     impossible          or     unlawful,        within         the

                             meaning        of the Article            on the Object              of Contracts,         or which          is repugnant          to
            18
                             the nature       of the interest          created      by the contract,             is void."
            19

            20
                             Unlawfulness           is defined        in California          Civil     Code       §1667:
            21

            22               "That      is not lawful         which      is:

            23

            24
                 7All     emphasis       in quoted material           is added unless otherwise                 noted.
            25
                 8"A      contract      made contrary          to public        policy    or against the express mandate                      of a statute may not
            26   serve as the foundation             of any action,            either in law or in equity                [citation       omitted],    and the parties
                 will     be left,   therefore,      where       they     are found         when      they     come to a court              for relief."        Tiedje     v.
            27
                 Aluminum         Taper Milling         Co. (1956) 46 Cal.2d 450, 453A54.

            28

                 1110699.1                                                                   11                                                          4:18-CV-06529
                       MEMORAND'[TM         OF POINTS         AND     AUTHORITIES            OF DEFENDANTS               IN OPPOSITION           TO MOTION           FOR
                                                                          SUMMARY             JUDGMENT
                         Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 15 of 28




                                       1. Contrary        to an express             provision            of law;




                                       2.     Contrary          to    the      policy      of      express         law,    though        not     expressly

                                       prohibited;        or,




                                       3. Otherwise         contrary           to good morals."




                          B.           Pursuant         to California     and Federal                       Law, It is Unlawful                to Harm         Any
                                       Animal,         Especially     an Endangered                        Species.

                                                  California            Law.


                          The Animal            Cruelty         law enacted             by the California            Legislature         is comprehensive,              yet
    1,310


o
                 simple. Animal Legal Defense Furid v. California Exposition & State Fairs (2015) 239
                 Cal.App.4th        1286,        1290     recently          summarized              the import            of this   law,       which     makes         it a

                 crime    to harm       an animal        through         an intentional             act:
    CTC



                          "California's           Animal             Cruelty       Law
    111

o


                          Under        California's         animal          cruelty        laws,     it is a crime           to cause          harm    to     an

                          animal       through          an affirmative                act or an act of neglect....                       (Pen.   Code,        §§

                          597, 597t.)
            20

            21
                          In   fact,        as Martinez              v. Robledo          (2012)          210   Cal.App.4th          384,       392     makes         clear,
            22
                 animal    owners       have an affirmative                    duty to properly             care for animals:
            23

            24            "[A]n     owner        has an affirmative                duty to properly                care for an animal.           There       are

            25            dozens         of    other      laws         criminalizing               the     mistreatment             of    animals           [Fn.

            26

            27

            28

                 1110699.1                                                                   12                                                        4:18-CV-06529
                  MEMORANDUM                OF POINTS      AND         AUTHORITIES           OF DEFENDANTS                IN OPPOSITION          TO MOTION           FOR
                                                                           SUMMARY            JUDGMENT
                       Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 16 of 28




             1              omitted]."           9

             2

             3                          2.             Federal           Law.

             4
                            Since       Ndume             is        a   Gorilla        and        a recognized             endangered            species        under      the
             5
                 Endangered            Species         Act        (ESA),       additional         Federal        protections       regarding       his care exist.          16
             6
                 USCA         1538     entitled        "Prohibited             Acts"    provides,          in relevant         part:
             7

             8              "(a)     Generally

             9

            10              (1)      Except          as provided            in sections           1535(g)(2)            and 1539        of this     title,     with

            11              respect         to   any         endangered            species         of     fish     or   wildlife       listed     pursuant        to

        F
            12              section 1533 of this title it is unlawful                                        for any person subiect to the
o   1$)Oj


            13              iurisdiction              of the United States to-
            14

            15              (B)      take     any      such         species       within         the United         States      or the territorial           sea of

    Ld%     16              the United           States;"lo

            17

            18              The term "take"                  is defined         by 16 USCA               1532:

            19
                            "(19) The term 'take' means to harass, !!U!!!!, pursue, hunt, shoot, wound,
            20
                            kill,    trap, capture,               or collect,      or to attempt           to engage          in any such conduct."
            21

            22
                            Read       together,             it    is   unlawful           for     any     person        to    harm      an     endangered             species
            23

            24   9 California's        animal         cruelty       laws are found               at Ca. Penal Code §§ 596-600                    and contain           over 50
                 specific     penal code section restricting                      almost         every kind of harm to animals.                   Ndume        is located in
            25
                 California         and any proposed                transfer    would       be governed           by California        law.     If for any reason he is
            26   transferred,        Ohio Animal                  Cruelty      Penal Codes          would         apply,      but are not nearly             as relevant       as
                 controlling        Federal law.
            27
                 'o Gorillas        are listed an endangered                   pursuant      to 16 USCA            1633(c).

            28

                 1110699.1                                                                         13                                                         4:18-CV-06529
                   A/IEMORAND{JM              OF POINTS            AND      AUTHORITIES            OF DEFENDANTS               IN OPPOSITION         TO MOTION           FOR
                                                                                SUMMARY             JUDGMENT
                 Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 17 of 28




         anywhere           within      the United         States.ll


                     C.          Pursuant  to Public Policy,                      It is Unlawful           to Harm         an Animal,            Especially
                                 an Endangered    Species.

                     The law does not require                       that a contractual             condition          violate      an express         statutory

         mandate           to be unlawful            since such a condition                   may be declared              void     if it is contrary            to

         public      policy.          Altschul      v. Sayble        (1978)        83 Cal.App.3d             153,      161-162;          Cal.    Civ.      Code,

         §1667.        As Kashani             v. Tsann Kuen China Emerprise                         Co. (2004)118               Cal.App.4th           531, 540

         explains:


                     "As     one authority           has noted, '[t]he            law has a long history                  of recognizing           the

                     general          rule that certain         contracts,        though        properly        entered     into in all other

                     respects,         will   not be enforced,            or at least will          not be enforced             fully,    if found
o
                     to be contrary           to public      policy.'      "




                                 1.           California       Public          Policy.


                     California          recognizes        a strong policy               of protecting       animals       from      harm,       as noted by
o
    17   the foregoing           authorities.          Animals         are no longer            considered         mere chattels,          which         may   be

         treated      any way an owner                desires.         Perhaps       CZBG         is not in agreement,              or even       aware,       but

         as stated          to   Martinez           v. Robledo            (2012)          210    Cal.App.4th             384,      392     the     California

    20   Legislature          set clear public             policy       concluding          that animals           are "special          sentient        beings"

    21   who must be "specially                    protected":

    22
                     "In    California,           the Legislature          has recognized               since      1872     that    animals        are
    23
                     special,         sentient      beings,         because       unlike        other    fori'ns      of property,         animals
    24
                     feel    pain,        suffer     and     die.      Civil      Code       section       3340       provides       that "[f]or
    25
                     wrongful          injuries     to animals         being      subjects       of property,          committed          willfully
    26

    27
         11Violations         of the ESA may result in either civil or criminal                           liability     per 16 U.S.C.A.          §1540.
    28
         1110699.1
                                                                                     l4                                                         4:18-CV-06529
           MEMORANDUM                  OF POINTS      AND     AUTHORITIES            OF DEFENDANTS              IN OPPOSITION            TO MOTION         FOR
                                                                  SUMMARY             JUDGMENT
                 Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 18 of 28




                     or by gross           negligence,          in disregard             of humanity,                   exemplary             damages         may

                     be     given."        Laws       criminalizing             animal          abuse           underscore             the     Legislature's

                     view     that animals          are a distinct          and specially               protected              form         of property.




                     Given       the Legislature's            historical        solicitude            for the proper                 care and treatment

                     of     animals,        and     the     array      of      criminal             penalties           for     the     mistreatment            of

                     animals,         as well       as the reality             that     animals          are living              creatures,         the      usual

                     standard         of    recovery          for     damaged             personal              property-market                    value-is

                     inadequate          when      applied      to injured            pets."




                                 2.          Ohio      Public        Policy.


o

    13               To the extent           it is relevant,          the Ohio          public         policy       of protecting               animals       from     harm

         is best evidenced               by the 2016         revision       to the Ohio               Revised            Code        known       as Goddard's           Law

         (Ohio       House        Bill      60).        These         revisions          strengthened                   Ohio          animal       cruelty       laws       by

         prohibiting          anyone        from      causing         "physical           harm"          to or committing                       an "act       of cruelty"
o
         against       a companion            animal.         Ohio      Revised           Code,          §959.131.                  Plus,     the Ohio        Legislature

         made the penalty                for a violating        this law a felony.                    Ohio       Revised             Code,      §959.99(e).



                     While       Goddard's          law      does not apply               to wild         animals              such     as Ndume,            it reflects         a

         recent      intention        to increase         the Ohio       public         policy        of protecting                 animals       from       acts of harm

         or cruelty.         Moreover,          by making            a violation         of such laws               a felony,           Ohio      is signaling         that it

         takes harm          to animals        very       seriously      and intends                to punish           violators           severely.



                                 3.         Federal         Public      Policy.



                     "The      U.S.        Endangered               Species       Act          of     1973        ...         was      enacted          to   provide        for

         conservation            of domestic           and      endangered              species         ...."       Foulce            Co. v. Brown             (E.D.     Cal.

         1979)       463 F.Supp.           1142,    1144.        The policy             behind         the ESA            is set forth          in the statute         itself,


         1110699.1
                                                                                        15                                                                   4:18-CV-06529
           MEMORANDUM                 OF POINTS        AND    AUTHORITIES               OF DEFENDANTS                     IN OPPOSITION             TO MOTION          FOR
                                                                  SUMMARY                JUDGMENT
                     Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 19 of 28




     1       and found           at 16 USCA             1531(c):

         2
                         "(c)    Policy
         3

         4
                         (l)     It     is   fiirther      declared         to     be the         policy         of    Corgress          that     all    Federal
         5
                         departments              and      agencies         shall        seek     to    conserve             endangered         species             and
         6
                         threatened            species       and     shall        utilize       their      authorities          in   furtherance              of     the
         7
                         purposes            of this chapter."
         8

         9
                         Some courts, including the court in Center for Biological Diversity v. Norton (D.
    10
             Ariz.       2003)         304     F.Supp.2d         1174,           1178,      have        found         that    the    protection          of        endangered
    II
             species         must      be afforded         the highest           priorities:
    12
o

    13                   " 'Congress            has spoken           in the plainest                of words,          making        it abundantly                 clear

    14                   that the balance [of equitiesl has been struck in favor of affording
    15                   endangered             species     the highest            of priorities.'          [Citation          omitted]"

    16
o
    17                   D.            The CZBG    Requested     Transfer    of Ndume is Unlawful     Since it
                                       Violates Express  Provisions     of Law and is Against   Public    Policy.
    18
                         "Whether             a contract       is illegal        or contrary            to public        policy       is a question            of law to be
    19
             determined               from    the circumstances                  of each particular                   case."     Jackson        v. Rogers              &     Wells
    20
             (1989)       210 Cal.App.3d                336,     349-350.             Here,         the evidence             TGF      offers    in connection                 with
    21
             this    motion           set forth     in the Shields,              Courage,           Thivillon,         Nunes         and Patterson             declarations
    22
             establishes          that the intended              CZBG            transfer       will    unquestionably                han'n Ndume                  in violation
    23
             of the quoted             laws     and public         policy.l2
    24

    25

    26
             12Plus,      CZBG          well knows that it is bound by the applicable                                 laws, which        was acknowledged                    in the
    27       very    first      sentence       of the 2015 Agreement:                       "As     the owning           institution       of 1.0 western                  lowland
             gorilla,     "Ndume,"             currently       housed        at the         Gorilla      Foundation             (TGF),     the Cincinnati                  Zoo     &
    28       (footnote          continued)
             1110699.1                                                                                                                                         4: I8-CV-06529
                                                                                               16
               MEMORANDUM                    OF POINTS      AND     AUTHORITIES                 OF DEFENDANTS                 IN OPPOSITION             TO MOTION            FOR
                                                                        SUMMARY                  JUDGMENT
           Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 20 of 28



                Dr. David             Shields,      M.D.     is a Board         Certified    gastroenterologist                  in California,        who

    has been          in    practice        for over 35-years.              (Shields     Dec., 'g2) He was the prior                       Director       of

    Endoscopy              at Stanford         University        Medical,       and is a current        Clinical        Associate          Professor      of

    Medicine at Stanford University.                              (Shields Dec., ?2) While he primarily treats human
    patients,         he has           critical     experience        treating        gorillas       with      gastrointestinal              issues     and

    advising as to their care. (Shields Dec., $j3-4)He is a medical consultant for the gorilla
    population at the San Francisco Zoo, and has treated their gorillas. (Shields Dec., 73) Dr.
    Shields      is        also      a medical        consultant         for    TGF      gorillas,      and previously                treated       Koko.

    (Shields Dec., $4)

                Dr. Shields            is familiar        with    the problem         of Balantidium                coli and gorillas.            (Shields

    Dec., ?7) He confirms that streSSis one of the most significant factors in causing a
o
    Balantidium               coli     outbreak,          which     can        come    on    very      quickly          and       result     in    serious

    consequencesto a gorilla, including death. (Shields Dec., ??7-8) Dr. Shields expects the
    stress on Ndume                    attendant         to the proposed           CZBG          transfer     will      likely     trigger        a severe

    Balantidium coli outbreak. (Shields Dec., $9) Given his history, age and the likely
0   stressors Ndume                  will   face in the transfer,              Dr. Shields       believes       that these Balantidium                  coli

    symptoms               could      easily      come     on quickly,         cause significant            complications,            and ultimately

    result in his death. (Shields Dec., $9)

                Amos         Courage           is the Overseas         Projects        Director       for the Aspinall               Foundation         - a

    British charity that owns and operates two zoos. (Courage Dec., ??2-3) The Aspinall
    Foundation currently cares for 46 gorillas. (Courage Dec., $4) The Foundation work with
    gorillas     is comprehensive,                   and covers       all aspects of gorilla                life,     including:      breeding         (145

    gorillas     have been born at their zoos), raising,                          transferring,        and reintroducing               gorillas       to the

    wild. (Courage Dec., 7$4-5)


    Botanical Garden (CZBG) is responsible for ensuring that proper case is being administered based
    in industry best practices and laws governing primates in captive settings." (Doc#l-3, p. 2)


    1110699.1
                                                                                 J7                                                        4:18-CV-06529
      MEMORANDUM                     OF POINTS      AND    AUTHORITIES  OF DEFENDANTS                       IN OPPOSITION           TO MOTION         FOR
                                                               SUMA4ARY  JUDGMENT
                            Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 21 of 28




                                  Given         their       experience               with     numerous              gorillas,        the     Aspinall        Foundation                is very

                    familiar with the Balantidium coli parasite. (Courage Dec., $$6-7) The Foundation knows
                    that        gorillas        are      extremely            susceptible             to     Balantidium              coli     when        they      are     stressed          or

                    depressed.(Courage Dec., 76) Balantidium coli not only contributed to the death of one of
                    their       gorillas,        but it is one of the main                           causes        of death         for young          orphaned          wild      gorillas.

                    (Courage Dec., $6)

                                  Pierre        Thivillon          is (and has been since 1972)                              the Director            of the Zoological                 Park    of

                    Saint-Martin-La-Plaine,                         which           houses       over 1,000               animals,      representing              over   100 different

                    species. (Thivillon                      Dec., ?2) Mr. Thivillon                                 has extensive experience with animals
                    generally,             and his specific             experience              with       gorillas        and other         primates        goes back            44 years.

                    (Thivillon Dec., $72-6) Currently, Mr. Thivillon cares for 12 gorillas, including a 20-year
o
                    old gorilla he and his wife hand-rearedfrom birth. (Thivillon Dec., 7}4-5)
     O(
     a:z
     <,
    ,.     0
                                  It is the opinion               of Mr.        Thivillon            that the sedation               required         to transfer        Ndume           could
     )J
     O<C
     m0
     <<
               25   very        well       harm       him     given          that     anesthesia            is risky         with     older     gorillas          such     as Ndume.l3
     02
     u<
     (J,I
     lsl(y,
     t):<
                    (Thivillon Dec., $8(a)) Mr. Thivillon further believes that, given his experience with the
     2h

     iri            fragility           of     gorillas,          who        are      upset      by        even       minor          changes          in   their     daily        routines,

                    permanently                breaking           the 27-year               family     bonds         Ndume           formed      with       his caregivers               at the

                    private         TGF         sanctuary          and thrusting                him        into     a life      of public        zoo       exhibition           will     cause

               20   Ndume           extreme           stress and anxiety.                   (Thivillon            Dec.,    }"q6, 8(b, d))


                                  Mr.        Thivillon       also expects               that this          level     of stress and anxiety                 will     cause Ndume                to
               22
                    experience                acute      attacks        of     Balantidium                 coli.      (Thivillon             Dec.,      }8(e))      Ultimately,               Mr.
               23
                    Thivillon           believes           that    given        all    of the relevant                circumstances              of which           he is aware,               an
               24
                    acute        attack        of Balantidium                 coli     is likely         and could            be fatal        for Ndume.            (Thivillon           Dec.,
               25
                    ?8(e))
               26

               27
                    13TGF         provides         a certified      translation             of the Declaration               of Mr. Thivillon.

               28
                    1110699.1
                                                                                                             Ip                                                            4:18-CV-06529
                       MEMORAND{JM                    OF POINTS         AND         AUTHORITIES              OF DEFENDANTS                 IN OPPOSITION            TO MOTION            FOR
                                                                                        SUMMARY               JUDGMENT
                Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 22 of 28




                    Dr.     Penny      Paterson,          Ph.D.       is an expert          in the field       of interspecies         communications


         who co-founded TGF in 1976. (PattersonDec., ?2) She has been the primary caregiver to
         Ndume for all 27-years since he arrived at TGF in 1991. (Patterson Dec. 75(a, b)) Dr.
         Patterson          personally           witnessed            all     the      behavioral       and      emotional           problems           Ndume


         exhibited         in the prior          zoos     cease during                his time      at the peaceful          and quiet         (non-public)


         sanctuary. (PattersonDec., ?5) She also witnessed his Balantidium coli symptoms subside
         and never present a problem while at TGF. (PattersonDec., ?5)

                     Dr. Patterson           explains       how       Ndume           has become        enculturated         over the last 27-years.


         (Patterson Dec., 7$6, 7) He communicates with humans through vocalizations, natural
         gestures and some ASL signs.                                   (Patterson Dec., $6(e))                    He celebrates holidays and

         birthdays, and receives custom-made decorations, gifts and foods. (Patterson Dec., $7(b))
o
         Ndume        likes    to listen         to music       while        playing,      and listens        to books      read to him.          (Patterson


         Dec., ?7)

                     As the person           who        knows      him        best, Dr. Patterson             is extremely          concerned      about      the


         proposed          CZBG        transfer,     the stress that will                cause to Ndume            and the results             of that stress.
o

         (Patterson Dec., 78) Specifically, Dr. Patterson fears that if Ndume is transferred, the
         cumulative           loss of everything               he has known               for the past 27-years              (his    family,      caregivers,


         friends,     home,       diet, personalized              care and attention,               and many        more      aspects     of his enriched

    20   and    enculturated             life)     will       trigger         a Balantidium            coli     outbreak        that     could      be     fatal.


         (PattersonDec., $8)
    22
                     Dr.     Christa     Nunes,         Ph.D.      is the Associate              Director       of Research          and Care       for TGF.
    23
         (Nunes Dec., $2) Her expertise is in gorilla care, interspecies communication research,
    24
         and biomedical engineering. (Nunes Dec., 73) Dr. Nunes lays the foundation for the
    25
         medical           records      revealing          that    Ndume              fared      extremely       poorly       at     CZBG         and    at the
    26
         Brookfield Zoo in Chicago.                             (Nunes Dec., ?5) Those records establish his Balantidium
    27
         Coli       diagnoses          and    several         other         serious     physical       and     behavioral           problems,       including
    28
         1110699.1                                                                       1 €)                                                    4:18-CV-06529
           MEMORANDUM                  OF POINTS        AND     AUTHORITIES              OF DEFENDANTS           IN OPPOSITION           TO MOTION         FOR
                                                                    SUMMARY               JUDGMENT
               Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 23 of 28




        projectile         vomiting,            repetitively         throwing      his vomit         and feces at caregivers               and the public,

        and injuries he suffered from other gorillas. (Nunes Dec., ?5)

                     Her declaration               also explains          that additional            risk factors      exist (in addition         to those

        discussed           above)          as shown            in     public      AZA       records,        that     make       transferring      Ndume

        problematic. (Nunes Dec., }$15, 20, 24, 30, 37, 42, 46) For example, she notes that the
        AZA      has no experience                   transferring        captive-born          male gorillas         at his age, and the AZA              has

        experienced           problems            with    transfer       of gorillas      even younger          than Ndume,           resulting    in their

        deaths during transport or shortly thereafter. (Nunes Dec., $$16-20, 31-37) She further
        notes that heredity                 may present              a factor     as well,     inasmuch        as family         members        of Ndume

        have also not fared well in zoos. (Nunes Dec., $$21-24) She finally points to concerns

        about integrating Ndume with other gorillas and zoo patrons (Nunes Dec., ??38-46)
o

                     Given         all     of    the     foregoing           evidence,       the     proposed         CZBCr       transfer      would         be

        unlawful.           It would        la'iowingly         threaten        the existing       good health        and peaceful          existence     that
    o

        Ndume             enjoys         at TGF,         putting       him      at great      risk     of   serious      emotional          and physical

        consequences,               which         every     knowledgeable              expert        has opined        could      result     in his death.
o

        Under        these     circumstances,                  CZBG       should       not   be allowed             to blindly      enforce       the 2015

        Agreement            as proposed.                To do so, would            harm Ndume              in violation       of all of the relevant

        and applicable             laws and public              policies.


                     The best place for Ndume                         to stay for the remaining               few years of his life is with               the

        caregivers          he has known               for 27   years,       at the peaceful          TGF sanctuary.


        III.         THE AFFIRMATIVE     DEFENSE                                    OF IMPRACTICABILITY                             PREVENTS
                     SUMMARY    JUDGMENT.

                     A.        Impracticability                 Discharges           a Contractual            Duty      of a Party.



                     The California Supreme Court in City of Vernon v. City of Los Arggeles(1955) 45
        Cal.2d       710, 719-720                recites the history            of this long-standing               defense,     and explains       what it

        means        for     something             to be "impracticable"                  such that         performance          under       a contract       is

        1110699.1
                                                                                     20                                                       4:18-CV-06529
          MEMORANDUM                     OF POINTS       AND    AUTHORITIES          OF DEFENDANTS             IN OPPOSITION          TO MOTION         FOR
                                                                    SUMMARY           JUDGA/IENT
                       Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 24 of 28




             1   discharged:

             2
                             "The       controlling        principles          as to legal         impossibility              excusing       performance
             3
                             have been long             recognized          in this    state and are stated                   in Mineral         Park   Land
             4
                             Co. v. Howard              (1916),       supra,     172      Cal. 289,         293, 156 P. 458, L.R.A.1916E,
             5
                             1, where         defendants         contracted       to take gravel            from     plaintiffs           land at a certain
             6
                             price,     and it was subsequently                   found        that the gravel,             although       present,     could
             7
                             be       taken     only       at     prohibitive          cost:       'A     thing        is      impossible          in    legal
             8
                             contemplation             when      it is not practicable;             and a thing         is impracticable              when     it
             9
                             can only         be done at an excessive                 and      unreasonable             cost.        jCitation     omitted]'
            10
                             iil4

            11

            12
o
                             B.          Enforcing         the Contract            as Requested              by CZBG                is Impracticable.
            13
    a, -z
      o
            14               While      this defense          is mostly        discussed        in terms      of an unreasonable                  monetary          cost, it

            15   is no less applicable                 in the current           context        svherc     Ndume             will    face    unreasonably            severe

            16   consequences,             should       CZBG          be permitted            to forcibly          transfer         him    back    to a public         zoo
o

            17   environment.            Ndume         could      well     pay the "ultimate             price."       But,        the consequences,           socially,

            18   of violating          the public       policies       of both     California           and Ohio,           while     simultaneously           ignoring

            19   Federal            Jaw, are not 3ust unlawful,                        such actions                 would           also be "excessive                 and
            20   unreasonable"            under       the circumstances.

            21
                             As      detailed     in the        Shields,     Courage,          Thivillon,          Patterson          and Nunes         declarations,
            22
                 enforcing          the 2015      Agreement              in the manner           requested         by CZBG             can only       be done        at the
            23
                 unreasonable            cost of risking           the emotional              and physical          health         of Ndume.       As such, taking
            24

            25
                 14As Maudlin            v. Pacific Decision SciencesCorp. (2006) 137 Cal.App.4th 1001, 1017, fn. 6 notes,
            26   " 'The Second Restatement                 consolidates         the subjects of impracticability                      and frustration      of purpose,
                 substituting         the term      aimpracticability'           for 'impossibility'           as better expressing                the extent        of the
            27
                 increased burden required.'               [Citation       omitted]       "

            28
                 1110699.1
                                                                                              2J                                                        4:1 8-CV-06529
                   MEMORAND{JM                OF POINTS         AND   AUTHORITIES             OF DEFENDANTS                 IN OPPOSITION         TO MOTION          FOR
                                                                          SUMMARY              .nJDGMENT
                     Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 25 of 28




     1       these       actions      would        violate      numerous           animal          cruelty     laws,     and the strong            public      policy

         2   underpinning               those      laws.        Under         these     circumstances,               TGF         should     be    excused        from

         3   performance             by the doctrine            of impracticability.

         4
             IV.         THE COURT                     SHOULD         ALLOW   DEFENDANTS                                TO       CONDUCT
         5               DISCOVERY                     UNDER         FRCP RULE   56(D).

         6               If the Court           is considering          granting       this motion,           Rule     56(d)      [previously          FRCP    56(f)]

         7   is relevant         here.      It provides:

         8
                         "(d)      When         Facts        Are     Unavailable              to    the      Nonmovant.             If    a noru'novant
         9
                         shows       by affidavit          or declaration           that,     for specified          reasons,      it cannot      present
    10
                          facts essential          to justify       its opposition,           the court       may:
    II

    12
o
                          (1) defer        considering          the motion         or deny it;
    13

    14
                          (2) allow        time    to obtain        affidavits        or declarations           or to take discovery;              or
    15

    16
o                         (3) issue any other              appropriate           order."
    17

    18
                          Tatum v. City and County of San Francisco (9th Cir. 2006) 441 F.3d 1090, 1100
    19
             clarifies        the burden          on a party       seeking        a Rule      56(d)       request      must meet:
    20

    21                   "A     party      requesting         a continuance             pursuant           to Rule       56(f)     must     identify      by

    22                   affidavit         the specific         facts    that     further        discovery         would        reveal,     and explain

    23                   why       those facts would               preclude       suinrnary         judgment."

    24

    25                   Here,       the burden         on TGF          to support          its Rule       56(d)    request       is greatly      lessened      given

    26       that    CZBG          filed    its summary             judgment          motion         mere     days      after    the TGF         appearance         and

    27       Answer.            Generally,        "a    district court should continue                        a summary           iudgment motion upon a

    28       good     faith      showing          by affidavit          that the continuance                 is needed          to obtain      facts    essential       to

             11106991                                                                       22                                                         4:1 8-CV-06529
               MEMORAND{JM                 OF POINTS         AND    AUTHORITIES  OF DEFENDANTS                         IN OPPOSITION           TO MOTION        FOR
                                                                        SUMA4ARY  JUDGMENT
                 Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 26 of 28




         preclude summary judgment."                               State of Cal., on Behalf of California Dept. of Toxic
         Substances           Control        v.   Campbell        (9th Cir. 1998) 138 F.3d 772, 779.



                     As Burlington Northern Santa Fe R. Co. v. Assiniboine and Sioux Tribes of Fort
         Peck Reservation               (9th Cir. 2003)             323 F.3d 767, 773 explains,                           a Court        should        grant a Rule

         56(d)    request          "fairly        freely"      in response        to early-filed                summary           judgment             motions,         i.e.

         before      the opposing            party     could conduct           discovery:


                  "Where,             however,          a sumn'iary           judgment            motion            is filed        so early          in the

                     litigation,        before         a party         has     had     any        realistic           opportunity              to     pursue

                     discovery         relating        to its theory          of the case, district                   courts     should         grant       any

                     Rule 56(f) motion                fairly     freely.      jCitation      omitted]"


o

                     With      the foregoing            guidance,          TGF    easily        meets its burden                  to justify         a continuance

         of the instant          motion,          if necessary.         CZBG         filed      its    summary           judgment          motion           before      any


         discovery            could     be        conducted,           even      before         the         parties       could         hold        their     Rule       26

         Conference.
o

    17
                     Even      at this early          stage of the litigation,                  Defendants             knew       that Ndume                will     suffer

         severe negative              consequences              if the Court were to permit                      CZBG          to forcibly           take him from

         his (non-public)             home          and family         of 27-years           and return             him      to a life         of public           display

         where        he      previously            performed          poorly.            His         medical          history          makes         such          actions

         remarkably           dangerous            for him.


                     However,          the severity             of those      consequences                  could      increase,         or possibly               decline,

         depending            upon     the        CZBG         plans    for    Ndume            a'fter his return              to CZBG.                 While         TGF

         requested         information             about       these factors       before         CZBG           filed       suit and asked that CZBG

         continue       its   summary             judgment       motion       (obviously              after suit       was     filed)     to permit          discovery

         of these       facts,        CZBG          refused       to share       its plans            for     Ndume          with       TGF         and refused             to

         continue its motion. (CasselmanDec., ?5)
         sll0699.l                                                                   23                                                                 4:18-CV-06529
          MEMORAND{JM                 OF POINTS        AND      AUTHORITIES          OF DEFENDANTS                    IN OPPOSITION             TO MOTION             FOR
                                                                    S{TMMARY          J[TDGMENT
                  Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 27 of 28




                      Specifically,              TGF          needs      to     know          facts        such        as what        the      housing         and       living

         conditions            of     Ndume          would        be at CZBG,                   whether              CZBG        would        attempt        to     integrate

         Ndume         with         other    gorillas,        whether         that would              be with         male     or female        gorillas,      how       many

         gorillas       Ndume               would        be    integrated            with,       their         ages,     how      that       integration           would      be

         accomplished,                if at all, how             close    Ndume              would         be housed            to other       gorillas,       the type           of

         contact       Ndume           would        have with          other        gorillas,         if at all, caregivers,             and if Ndume              would      be

         on public display. (Casselman Dec., j$lO-15)

                      These         facts,    which        CZBG          would         clearly          have        to provide       in discovery,            could        alone

         preclude        summary             judgment.            For     example,              if CZBG              intends     to keep       Ndume          adjacent        to,

         but     separated           from,       other     gorillas,          how      is that         less problematic              than      his current          isolation

         from        other      gorillas         at TGF.            Keeping            him       near,         but     unable      to be with           other         gorillas,

o
         particularly           females,         would         significantly            increase           his stress levels             and greatly         increase        the

         chance        of     his     premature            death.         Similarly,             if     CZBG           intends      to    integrate         Ndume           with

         younger        male         gorillas,       this poses a physical                    risk to his safety               because        CZBG         gorillas        could

         easily      attack      and kill        Ndume.



    17                Other         facts     may        exist    that        TGF       is currently                 unaware        of    which       might         preclude

         summary             judgment.              As Burlington               Northern              Santa         Fe R. Co. v. Assiniboine                       and   Sioux

         Tribes of Fort Peck Reservation (9th Cir. 2003) 323 F.3d 767, 774 makes clear, since no
         discovery           has taken           place,       TGF      should          be given               some     leave     in connection              with      its Rule

         56(d)       request:



                      "Further,         where,           as in the present                   litigation,            no discovery          whatsoever               has

                      taken         place,     the party          making            a Rule            56(f)     motion         cannot        be expected            to

                      frame         its motion         with      great        specificity             as to the kind            of discovery          likely        to

                      turn     up useful            information,              as the         ground           for    such      specificity        has not          yet

                      been laid."




         1110699.1
                                                                                              24                                                             4:18-CV-06529
           MEMORANDUM                   OF POINTS         AND      AUTHORITIES                OF DEFENDANTS                  IN OPPOSITION          TO MOTION              FOR
                                                                       SUMMARY                 JUDGMENT
                          Case 3:18-cv-06529-RS Document 31 Filed 12/13/18 Page 28 of 28




              1              Thus,         as set forth      in detail    in the attached           Casselman       Declaration,           if this   Court        is

              2   inclined     to grant         summary         judgment,          TGF     should      be given     a reasonable           opportunity        to

              3   obtain     these,        and possibly        other,     facts     that   could    defeat    the instant        motion.       (Casselman

              4   Dec., }73-15)
              5
                                                                             CONCLUSION
              6

              7              For     all    the reasons        set forth      herein,       Defendants        request    that     the   Court        deny    the

              s   CZBG        Motion          in its entirety.          If the     Court     is inclined      to grant     the    motion,       Defendants

              9   request     that     the     Court       continue      the motion         to allow       Defendant     to conduct           discovery           in

             10   order     to present        additional      facts that could          defeat     summary     judgment.


                  DATED:           Deember        13, 2018                        CASSELMAN      LAW  GROUP
                                                                                   DAVID   B. CASSELMAN
o   (t)CTI                                                                         DAVID   POLINSKY
                                                                                   KIRK  S. COMER



                                                                                  By:           /,s/ David B. Casseiman
                                                                                                DAVID      B. CASSELMAN
                                                                                  Attorneys  for Defendant     and Counterclaimant    The
                                                                                  Gorilla Foundation      and Defendant  Dr. Francine
                                                                                  Patterson


             18   DATED:           Deember        13, 2018                        COTCHETT     PITRE              & McCARTHY                   LLP
                                                                                   FRANK   M. PITRE
             19                                                                    JULIE L. FIEBER


             20
                                                                                  By:                  /:S'/ Frank M Pitre
             21
                                                                                                      FRANK        M. PITRE
                                                                                  Attorneys    for Defendant      and Counterclaimant    The
             22
                                                                                  Gorilla   Foundation       and Defendant  Dr. Francine
                                                                                  Patterson
             23

             24

             25

             26

             27

             28

                  1110699.1                                                                2'5                                                 4:18-CV-06529
                    MEMORAND{JM               OF POINTS       AND     AUTHORITIES          OF DEFENDANTS          IN OPPOSITION         TO MOTION           FOR
                                                                          SUMMARY           JUDGMENT
